P. A. Hollingsworth, Justice, dissenting. The majority overlooks the fact that the 1964 Civil Rights Act prohibits the enforcement of § 71-1803. The order to leave the store was given by a private party, for “private” reasons. The majority is allowing state action to enforce a private decision. The majority is in error in allowing a business, under color of state law, to enforce private infringement of federally protected rights. The trial court remarked that § 71-1803 was enacted in 1959 in the days of the walk-ins and sit-ins. It is apparent that the legislature was enacting a statute that was intended to punish blacks that entered public places in Arkansas and enjoyed the same privileges as white patrons. This was the sole purpose of the statute. It is acknowledged that §71-1803 is susceptible to overbroad interpretation and if the appellants had been black, they probably would not have been charged with refusing to leave a public place. It is argued that since no proof of racial discrimination is offered, the defense of overbreadth is inapplicable. The majority applies the wrong test for deciding whether a statute overreaches federally protected freedoms. To challenge a statute as facially void due to overbreadth, a defendant charged under the statute need not show that its application deprived him of any such right. It is enough to show that the application may interfere with protected federal rights. Aptheker v. Sec. of State, 378 U.S. 500, 515-516 (1964). It is the possibility that the individual will suffer the infringement rather than arrest that justifies a constitutional challenge by the mere showing of possible interference with protected federal rights. In one of the landmark cases of the civil rights era, the U.S. Supreme Court stated, “a decree may be invalid if it prohibits privileged exercises of First Amendment rights whether or not the record discloses that the petitioner has engaged in privileged conduct. For in appraising a statute’s inhibitory effect upon such rights, this Court has not hesitated to take into account possible application of the statute in other factual contexts besides that at bar.” N.A.A.C.P. v. Button, 371 U.S. 415, 432 (1963). I am persuaded that the statute should be struck down and the trial court should be reversed.